Citation Nr: 1214986	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-44 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  

(The issue of entitlement to payment or reimbursement for medical expenses incurred at a private facility on May 3-4, 2011, is discussed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1951 to September 1953.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that-in pertinent part denied the benefit sought on appeal.

The February 2009 rating decision also denied entitlement to service connection for diabetes mellitus and residuals of prostate cancer, determinations which the Veteran appealed as well.  Upon receiving a statement of the case (SOC), however, the Veteran indicated on his substantive appeal (VA Form 9) that he perfected an appeal only on the low back issue.  A September 2009 rating decision denied entitlement to service connection for bilateral cataracts and bilateral hearing loss.  The Veteran filed a notice of disagreement with the decision, and a SOC was issued in November 2009.  The Veteran did not submit a substantive appeal in response to the SOC.  These matters are not perfected for appeal.  See 38 C.F.R. § 20.200 (2009) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).   

A January 2012 RO letter informed the Veteran the Travel Board hearing he requested was scheduled for February 15, 2012.  In a statement (VA Form 21-4148) signed in January 2012, however, the Veteran notified VA that he cancelled the scheduled hearing and withdrew his request for a Board hearing.  See 38 C.F.R. § 20.702(e) (2011).

The issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that the AOJ has taken cognizance of a claim for entitlement to service connection for migraine headaches.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

One of the essential elements that must be proved for entitlement to service connection is that there be a currently diagnosed disorder or disease.  See 38 C.F.R. § 3.303.  Evidence of pain alone, without evidence of a diagnosed disorder associated with the pain, is not sufficient.  There must be evidence of an underlying disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The private and VA medical records in the claims file only note complaints and findings of low back pain.  The Veteran's VA outpatient records do not note a definitive diagnosis of a low back disorder among his problem areas.

The Board notes that an October 2008 VA outpatient entry notes the Veteran was slated for lumbar spine x-rays the next day, but there is no subsequent report of any x-rays that may have been taken.  Further, a May 2011 statement of services and expenses of Capital Regional Medical Center, Tallahassee, FL, notes lumbar spine x-rays were taken.  Examination reports of the referenced x-rays may well note lumbar spine pathology which would establish an element of proof.  These records should be sought on behalf of the Veteran, especially since the RO was advised the Veteran's service treatment records are fire-related, and the RO has determined they are unavailable.  See 38 C.F.R. § 3.159(c) (2011).

The Veteran complained that he injured his back at Fort Leonard Wood during basic training and his back has been symptomatic since.  The service treatment records are limited to the separation examination which revealed the spine and musculoskeletal system were normal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ shall ascertain if lumbar spine x-rays were taken at a VA medical facility in late-October 2008.  If so, the report of any x-rays taken should be included in the claims file.

2.  The AOJ shall contact the Veteran and obtain the necessary information and authorization to request the lumbar spine x-rays taken at Capital Regional Medical Center in May 2011.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

3.  An appropriate official at the AOJ should outline the steps to obtain any alternative service treatment records and why it would futile to attempt to make any other enquiries regarding service treatment records.  

4.  Thereafter, make arrangements with a VA medical facility for the veteran to be afforded a VA examination to determine the nature and etiology of any low back disability.  Any indicated diagnostic tests, studies, and consultations should be accomplished.  All current pathology should be identified, and all pertinent symptomatology, findings, and diagnoses should be described, in detail.  The claims file must be made available to and reviewed by the examiner prior to the requested study, and the examination report should reflect that such a review was made.  

For each low back disability identified, the examiner should offer an opinion as to whether there is a 50 percent probability or greater that it had its clinical onset or is otherwise related to active duty.  The examiner should reconcile any conclusions with the veteran's claim of inservice back injury, the separation examination revealing normal spine and musculoskeletal system, and the clinical evidence.  A complete rationale for all opinions should be provided.  

5.  Thereafter, the AOJ should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AOJ.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


